Citation Nr: 1403817	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  11-09 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel

INTRODUCTION

The Veteran had active military service from May 1952 to May 1972.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2010 rating decision. 

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  The Board notes that in reviewing this case the Board has reviewed his file on both the "Virtual VA" system and the VBMS system to insure a total review of the evidence.

In September 2013, the Board remanded the Veteran's claim.  The directed development has been completed, and because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The weight of medical evidence is against a finding that the Veteran either currently has, or has had at any point during the course of this appeal, a compensable hearing loss disability for VA purposes. 


CONCLUSION OF LAW

The criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.385, 4.85-4.87, Diagnostic Code 6100 (2013). 
REASONS AND BASES FOR FINDING AND CONCLUSION

I. Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.
 
In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court noted a distinction between an appeal involving the Veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson, 12 Vet. App. at 126.

As will be discussed below, the weight of the evidence is against a finding that the Veteran either currently has, or has had at any point during the course of this appeal, a compensable hearing loss disability for VA purposes, and staged ratings are therefore not warranted. 

In June 2010, the Veteran filed a claim seeking service connection for bilateral hearing loss.  His claim was granted and a noncompensable rating was assigned.  The Veteran appealed, arguing that a compensable rating was warranted, as he had been prescribed hearing aids.

Pursuant to VA's rating schedule, the assignment of a disability rating for hearing impairment is derived by a purely mechanical application of the rating schedule to the numeric designations derived from the results of audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests at the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from bilateral defective hearing, the rating schedule establishes 11 auditory acuity levels designated from level I, for essentially normal acuity, through level XI, for profound deafness.  

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  Similarly, if the pure tone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral, and that numeral will be elevated to the next higher Roman numeral.  

Table VIA, "Numeric Designation of Hearing Impairment Based Only on Pure Tone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the pure tone threshold average.  Table VIA will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of Section 4.86, described in the preceding paragraph.  38 C.F.R. § 4.85(c).  

During the course of his appeal, the Veteran has undergone two VA hearing examinations with audiologic testing and one private hearing test.  He has also been seen at the VA audiology clinic on several occasions and fitted for hearing aids, but no additional audiologic testing appears to have been conducted at any of these treatment sessions.

At the first VA examination in September 2010, the results of audiometric testing showed the following, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
30
80
100
LEFT
15
15
50
90
105
 
The average pure tone threshold in the Veteran's right ear was approximately 55 decibels.  The average pure tone threshold in the Veteran's left ear was approximately 65 decibels.  Word recognition scores were listed as 96 percent in the right ear, and 96 percent in the left ear.  A pure tone average threshold of 55 (right ear) with a 96 percent speech recognition score would equate to level I hearing acuity; and a pure tone average threshold of 65 (left ear) with a 96 percent speech recognition score would equate to level II hearing acuity.  Level I and II equate to a noncompensable rating.  See 38 C.F.R. § 4.85, Table VI.  

Table VIA would not be applicable in either situation, because the pure tone threshold was neither 55 decibels at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz), nor 70 decibels or more at 2000 Hz for either ear.  

In June 2013, the Veteran underwent a private hearing test.  The results of the audiologic evaluation were provided in graphical form, but are clear and the Board may review them.  In this regard, the Board observes that in Kelly v. Brown, 7 Vet. App. 471 (1995), the Court determined that the Court could not interpret the results of an audiograph because interpretation required a factual finding, which is not the role of the Court in the first instance.  However, the Court implied that the Board, as the finder of fact, is empowered to make factual findings in the first instance.  In this role, the Board has reviewed the graphical findings of the audiological report and determined that the results are as follows, with pure tone thresholds in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
75
100
115
LEFT
60
65
80
110
120

The average pure tone threshold in the Veteran's right ear was approximately 84 decibels.  The average pure tone threshold in his left ear was approximately 94 decibels.  Word recognition scores were listed as 80 percent in the right ear and 88 percent in the left ear, although it is unclear whether the testing used was with the Maryland CNC word list.

A pure tone average threshold of 84 (right ear) with an 80 percent speech recognition score would equate to level V hearing acuity; and a pure tone average threshold of 94 (left ear) with a 88 percent speech recognition score would equate to level IV hearing acuity.  Additionally, while Table VIA would not be applicable in to the right ear, because the pure tone threshold was neither 55 decibels at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz), nor 30 decibels or less at 1000 Hz; Table VIA would be applicable to the left ear, as all four specified frequencies had decibel loss of 55 or more.  This would result in a hearing level of IX for the left ear.  Level V and IX would provide for a 40 percent rating.  See 38 C.F.R. § 4.85, Table VI.  

As described, this private hearing test suggested significantly worse hearing acuity than was shown by the earlier VA examination.  However, the private audiologist indicated that the results of the testing were fair and recommended that the Veteran be retested. The Veteran also testified at a Board hearing in September 2013 that his hearing had worsened since his first VA examination.  

Accordingly, a second VA examination was provided in October 2013.  The results of audiometric testing showed the following, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
35
85
100
LEFT
25
25
55
105
95

The average pure tone threshold in the Veteran's right ear was approximately 60 decibels.  The average pure tone threshold in the Veteran's left ear was approximately 70 decibels.  Word recognition scores were listed as 92 percent in both ears.  The results were considered to be valid for rating purposes.  The examiner indicated that the Veteran's hearing loss did not impact the ordinary conditions of daily life, including his ability to work.

Specifically, a pure tone average threshold of 60 (right ear) with a 92 percent speech recognition score would equate to level II hearing acuity; and a pure tone average threshold of 70 (left ear) with a 92 percent speech recognition score would equate to level II hearing acuity.  Level II and II equate to a noncompensable rating.  See 38 C.F.R. § 4.85, Table VI.  

Additionally, Table VIA would not be applicable in either ear, because the pure tone threshold was neither 55 decibels at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz), nor 70 decibels or more at 2000 Hz for either ear.  

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  While the Board is not free to ignore the opinion of a physician, it is free to discount the credibility of a medical statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993). 

As described, three audiometric tests have been administered during the course of the Veteran's appeal, two by VA and one by a private audiologist.  Each hearing test appears to have been conducted by a medical professional, and therefore the Board accepts the results from each test as competent and credible evidence.  However, the Board must determine what evidence is the most probative, as the results from the private test support a dramatically different result than do the VA examinations. 

The two VA examinations showed the same disability level, with a slight decrease in hearing acuity on the second test, which is consistent with the Veteran's testimony at his Board hearing in June 2013 to the effect that he believed his hearing acuity had gotten slightly worse in that it was hard for him to hear the TV, or on the phone.  The Veteran acknowledged having been provided hearing aids, but asserted that they did not work because he still could not hear on the phone. 

Conversely, the private test produced a result that was considerably outside of what was found by the VA tests.  Of note, the private audiologist indicated that the results were only "fair" compared with the VA examination in October 2013 at which it was found that the results were valid for rating purposes.  Additionally, the private audiologist's closing recommendation was for the Veteran's hearing to be retested.

The Board is faced with a situation in which the results of the VA tests and the private test simply cannot all be accurate measurements of the Veteran's hearing acuity.  The Veteran acknowledged that his hearing might have diminished some at his Board hearing, but there is no suggestion that it worsened significantly from 2010 to June 2013, and then improved significantly by the second VA examination approximately four months later in October 2013.  If all three tests were found to be accurate, this scenario would have necessarily had to have occurred.

Here, the Board concludes that the VA examinations provide the most probative evidence in this case.  The examinations showed similar results and accounted for some worsening in hearing acuity which was consistent with the Veteran's testimony and with the VA treatment records.  The private hearing test showed results that were dramatically different than what was found by either of the VA hearing tests which were conducted both before and after the private test.   Additionally, the private audiologist suggested that the reliability of the results of her testing was only fair, and she recommended retesting the Veteran's hearing.  Another factor that would determine the probative weight to be assigned is the use of VA approved word testing.  The regulations clearly state word recognition is to be based on the Maryland CNC test.  The fact that it is not clear whether the private test did so - which it is clear the VA tests did - means that the results carry less evidentiary value.  For these reasons, the VA examinations are found to be more probative, and therefore entitled to significantly greater weight.  

VA treatment records have also been obtained, but fail to show any additional hearing testing.  The treatment records show that the Veteran was given hearing aids and had been doing well with them.  For example, in October 2010, the Veteran was pleased with the fit and sound quality of his new hearing aids.  In November 2010, he reported not hearing well on the telephone or with the TV; adding that he heard better behind him than in front of him.  He also stated that he did not hear as well close-up and indicated that he experienced feedback (high-pitch squeal) in department and electronic stores.  A listening check revealed that the hearing aids were of good sound quality.  In February 2011, the Veteran was told that a hearing test could be scheduled, but he declined and stated his outside doctor was going to make referral for him elsewhere.

The Board has also reviewed the statements from the Veteran regarding the impairment caused by his bilateral hearing loss; however, while the statements describe the difficulty that is caused by his hearing impairment, his statements alone do not establish that a compensable rating is warranted, since such a rating is determined from the application of mechanical hearing testing.

As described, having weighed the probative value of the multiple hearing tests, the Board concludes that a compensable schedular rating was not shown to be warranted for the Veteran's bilateral hearing loss at any time during the course of his appeal, and to that extent his claim is denied.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's bilateral hearing loss.  While the condition undoubtedly causes some impairment, no symptoms have been described that would render the schedular criteria inadequate.  The Veteran's main symptom is difficulty hearing in various situations, which is contemplated in the rating assigned.  In this regard, it is important for the Veteran to understand that schedule of rating disabilities primarily focuses on impairment in a work setting, not simply problems the Veteran may be having in day-to-day life.  Simply stated, while the Veteran may, in fact, need to keep the volume on his TV set loud, and may have some problems hearing on a telephone, these types of problems, generally, would not impair his ability to obtain work.  As such, it would not be found that his disability met the "governing norms" of an extraschedular rating.  Accordingly, referral for extraschedular consideration is not warranted. 

Therefore, the Veteran's claim for a compensable rating for bilateral hearing loss is denied.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board acknowledges that the Veteran is no longer employed.  He has not, however, alleged that he is unemployable on account of his service connected bilateral hearing loss disability.  Thus, the Board finds that Rice is inapplicable.

II. Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, the Veteran's claim for service connection for bilateral hearing loss was granted.  He has since appealed the downstream issue of the noncompensable rating that was been assigned.  Under these circumstances, since the original claim was granted, there are no further notice requirements under the aforementioned law with regard to that issue.  Furthermore, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.  
 
As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the RO obtained VA outpatient treatment records and private treatment records, and the Veteran submitted statements on his behalf.  It is noted that the majority of the private treatment records that were obtained did not show any hearing treatment and the Veteran specifically denied having ever discussed hearing loss with that specific doctor.  

The Veteran also testified at a hearing before the Board at which he reported receiving private hearing treatment.  He was asked in a September 2013 letter to identify this treatment, but he never provided the name of his provider.  However, as discussed above, the results from one private hearing test are of record.  Additionally, the Veteran submitted a waiver in November 2013, requesting that his appeal be adjudicated immediately.    

The Veteran was also provided with two VA examinations (the reports of which have been associated with the claims file), and there is no objective evidence suggesting that there has been a material change in the severity of the Veteran's hearing loss since his most recent examination in November 2013.  Moreover, the most recent VA examination occurred subsequent to the private hearing test which appeared to suggest a worsening of hearing acuity.

Additionally, the examiner at the most recent VA examination found that the Veteran's bilateral hearing loss did not impact the ordinary conditions of his daily life, including his ability to work.  The examiner also reviewed the claims file which included information as to the types of problems his bilateral hearing loss caused.  As such, it is clear that the examiner addressed the functional effects caused by the Veteran's bilateral hearing loss disability.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the June 2013 Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the Veterans Law Judge asked questions to ascertain the extent of the Veteran's diminished hearing acuity and whether it had worsened.  As noted, he was also asked about the treatment he had received.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Therefore, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 

ORDER

A compensable rating for bilateral hearing loss is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


